ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                  )
                                              )
Pratt & Whitney Rocketdyne, Inc.              )      ASBCA Nos. 58307, 58805
                                              )
Under Contract No. NAS8-0 1140 et al.         )

APPEARANCE FOR THE APPELLANT:                        Terry L. Albertson, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled.

      The appeals are dismissed with prejudice.

       Dated: 13 January 2014


                                                  C~YL L. SCOTT
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58307, 58805, Appeals of Pratt &
Whitney Rocketdyne, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals